DETAILED ACTION
This communication is responsive to the application # 16/415,706 filed on May 17, 2019. Claims 1-20 are pending and are directed toward DETECTION OF COMPROMISE THROUGH AUTOMATED POWER ANALYSIS.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claims 1, 10 and 19 are objected to because of the following informalities:  the acronyms I/Q and DC as recited in the claims should be spelled out and/or defined the first time it is recited in the claims.  Appropriate correction is required.
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8, 9-11, 13-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2010/0313270, Pub. Date: Dec. 9, 2010), in view of Flack et al. (I/Q Sample demodulation to input data, Nov 20 '16, 5 pages), hereinafter referred to as Kim and Flack.
As per claim 1, Kim teaches a computer-implemented method for determining a power consumption pattern for at least one application being executed on a data processing device (The present disclosure relates to a system and method for detecting energy greedy anomalies and malware variants on a mobile device using the power usage of a device as an indicator thereof, Kim, [0003]), the method comprising:
measuring a DC current flowing into the data processing device using a current sensor (The measurement sub-system 50 is design around a low-cost integrated circuit that essentially implements a current sensor (e.g., the Maxim MAX4071 chip). When connected between the power supply (i.e., the battery) and the load of the device, this sensing chip 52 produces a small current on an output pin that is proportional to the current drawn by the device. Kim, [0031]), thereby creating a stream of time-stamped current value samples (The power consumption sampler 44 samples the current and voltage readings at various times and generates a power consumption history, which is communicated to data analysis module 16. Kim, [0028], and Each sample represents the instantaneous power at a specific time. Thus, each power consumption history may be made up of 1000 or more samples, each sample indicating a power usage at a specific time. Additional information may also be included in a power consumption history, such as the application known to be running at a time t, the observed current, and the observed voltage. Kim, [0046]);
Rather, for data acquisition and energy computations, a 8-bit system-on-chip type microcontroller 58 (e.g., Atmel AYR series microcontroller) that includes internal clock generators, flash/RAM/EEPROM memories, multichannel 10-bit analog to digital (AID) converters with internal reference voltage, and serial ports in a single IC. One AID channel is used to measure the capacitor voltage, and another to measure the supply voltage. A digital output is used to control the transistor that discharges the capacitor between measurements. The serial port serves two purposes: the data lines are used to output the measured values to the measurement software, while the additional signaling ( e.g., DTR) pins are used as a high-speed trigger to synchronize measurements with task execution on the target platform. The internal memories are used to store the calibration constant, and to store or aggregate multiple measurements. Kim, [0033]), thereby creating a stream of time-stamped voltage value samples (The power consumption sampler 44 samples the current and voltage readings at various times and generates a power consumption history, which is communicated to data analysis module 16. Kim, [0028], and Each sample represents the instantaneous power at a specific time. Thus, each power consumption history may be made up of 1000 or more samples, each sample indicating a power usage at a specific time. Additional information may also be included in a power consumption history, such as the application known to be running at a time t, the observed current, and the observed voltage. Kim, [0046]);
determining a product of the streams of measured time-stamped samples at identical times (In general, the energy usage of the device ( or an application executing on the device) can be calculated by integrating the product of instantaneous current and voltage over a specific period of time. The energy usage can be approximated by sampling current, It, and voltage, Vt, at a constant interval, dt. Kim, [0029]).
Kim does not teach converting the product into a real data stream and an imaginary data stream, using I/Q digital signal processing, Flack however teaches converting the product into a real data stream and an imaginary data stream, using I/Q digital signal processing (A lot of programs exist that output data directly in an I/Q raw format. In my case, I have 16-bit signed integers in the format of i[0], q[0], i[1], q[1], . . . Flack, page 1);
Kim in view of Flack are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of Flack. This would have been desirable because Different techniques for measuring power consumption are described below (Kim, [0029]), and There's more than one way to do a certain thing (Flack, page 5).

Kim in view of Flack further teaches combining the real data stream and the imaginary data stream into a complex data stream (=(IQ signal pair)=> synchronous dual ADC =(digital complex baseband signal)=>, Flack, page 3); 
applying a signal processing demodulation step to the complex data stream, thereby generating a demodulated data stream (so, i think this is the case: i[n]+j q[n] = e^ jnω0 (x[n]+j x^ [n]) so to get x[n] you need to first multiply the complex I/Q data by e^−jn ω0 and then the real part has your original data and the imaginary part is the Hilbert transform of the original data. Flack, page 2); 
and extracting from the demodulated data stream at least one stream-based parameter signature, wherein the at least one stream-based parameter signature represents the power consumption pattern of the at least one corresponding application being executed on the data processing device (Kim, [0021]).
claim 2, Kim in view of Flack teaches the method of claim 1, further comprising: comparing the at least one stream-based parameter signature with known parameter signatures of known applications (The power monitoring module measures power drawn from the battery and the data analysis module extracts a power history signature from the power measures. The data analysis module then compares the power history signature with the plurality of known power signatures and initiates a protective operation if the power history signature is closely correlated to one or more of the known power signatures. Kim, [0011]).
As per claim 4, Kim in view of Flack teaches the method of claim 3, wherein the at least one stream-based parameter signature also comprises at least one selected out of the group comprising a mode value, a mean value, a minimum value and a maximum value for each parameter component (If the variance is less than a predetermined threshold, those m samples are set to the mean of them samples, else them samples are kept as their original values. Kim, [0050]).
As per claim 5, Kim in view of Flack teaches the method of claim 1, further comprising: applying a plurality of channelizing filters to the complex data stream; generating a plurality of filter output signals; and performing signature edge detection to each of the filter output signals, thereby characterizing the filter output signals by enhancing time domain information relevant to a determination of the power consumption pattern of the data processing device (The noise filter 62 may be implemented in a number of ways. The foregoing described a simple moving average filter (e.g., a weighted moving average filter in which different weights are imposed on different distant samples or an exponential moving average filter in which weights decrease exponentially from the center). A simpler filter may be preferable because a simple filter may function just as well as complicated filters, but the implementation incurs less processing overhead. It is envisioned, however, that any type of filter may be used such as FIR filter (Finite duration Impulse Response filter). Kim, [0049]).
As per claim 8, Kim in view of Flack teaches the method of claim 1, further comprising: detecting one or more signature edges in the at least one stream-based parameter signature; and aggregating related power signature data into a data format suitable for an analysis engine (The filtered (or unfiltered) power consumption histories may be compressed by data compression module 64 to generate a power signature. Kim, [0050]).
As per claim 9, Kim in view of Flack teaches the method of claim 8, further comprising: transmitting the aggregated related power signature data to the analysis engine for monitoring (The power signature is used for comparison with known power signatures for purposes of identifying power consumption anomalies on the device. In the exemplary embodiment, the data compression module 64 passes the power signature, i.e. the filtered, compressed power consumption history, to the signature matching module 66. The signature matching module 66 in turn computes a similarity measure between the power signature and the power signatures stored in the database 18. Kim, [0051]).
Claims 10, 11, 13, 14, and 17-20 have limitations similar to those treated in the above rejection, and are met by the references as discussed above, and are rejected for the same reasons of obviousness as used above.
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2010/0313270, Pub. Date: Dec. 9, 2010), in view of Flack et al. (I/Q Sample demodulation to input data, Nov 20 '16, 5 pages), in view of Keller et al. (US 2016/0098561, Pub. Date: Apr. 7, 2016), hereinafter referred to as Kim, Flack and Keller.
claim 3, Kim in view of Flack teaches the method of claim 1, but does not teach wherein the at least one stream-based parameter signature is at least one selected parameter component out of the group comprising a frequency signature, an amplitude signature, and a phase signature, Keller however teaches wherein the at least one stream-based parameter signature is at least one selected parameter component out of the group comprising a frequency signature, an amplitude signature, and a phase signature (FIG. 11 shows exemplary spectra signature properties which can be measured and used for signature comparison purposes; Keller, [0037]).
Kim in view of Flack in view of Keller are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of Flack in view of Keller. This would have been desirable because Different techniques for measuring power consumption are described below (Kim, [0029]), and The statistical features include at least one of Emission Frequency Location, Emission Peak Magnitude, Emission Phase Noise, Emission Symmetry, Skewness, and Emission Local Noise Floor, as best shown in FIG. 11. When possible, if known Malware samples are available and are expected as a potential problem to be discerned within candidate parts, the creation of a device 2 with known Malware is used or deliberately created and emissions taken and processed in a similar manner as above to more easily categorize the differences in the signatures between the infected and uninfected (Keller, [0206]).

Claim 12 has limitations similar to those treated in the above rejection, and are met by the references as discussed above, and are rejected for the same reasons of obviousness as used above.
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2010/0313270, Pub. Date: Dec. 9, 2010), in view of Flack et al. (I/Q Sample demodulation to input data, Nov 20 '16, 5 pages), in view of Canny (A Computational Approach to Edge Detection, IEEE Trans. Patt. Anal. Image Proc. 8(6) 679-698, 1986), hereinafter referred to as Kim, Flack and Canny.
claim 6, Kim in view of Flack teaches the method of claim 5, and further teaches signature edge detection (The window size determines the smoothness of the curve, i.e., the larger the k the smoother the curve. Kim, [0048], FIG. 10B), but does not teach using a Canny-Edge algorithm, Canny however teaches wherein signature edge detection is performed using a Canny-Edge algorithm (The edge detection process serves to simplify the analysis of images by drastically reducing the amount of data to be processed, while at the same time preserving useful structural information about object boundaries. Canny, page 679).
Kim in view of Flack in view of Canny are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of Flack in view of Canny. This would have been desirable because Different techniques for measuring power consumption are described below (Kim, [0029]), and There's more than one way to do a certain thing (Flack, page 5), and because we show that step edge detector performance improves considerably as the operator point spread function is extended along the edge (Canny, Abstract).

Claim 15 has limitations similar to those treated in the above rejection, and are met by the references as discussed above, and are rejected for the same reasons of obviousness as used above.
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2010/0313270, Pub. Date: Dec. 9, 2010), in view of Flack et al. (I/Q Sample demodulation to input data, Nov 20 '16, 5 pages), in view of Porle et al. (A Survey of Filter Design for Audio Noise Reduction, Journal of Advanced Review on Scientific Research Vol. 12, No.1. Pages 26-44, 2015), hereinafter referred to as Kim, Flack and Porle.
As per claim 7, Kim in view of Flack teaches the method of claim 1, and further teaches FIR (It is envisioned, however, that any type of filter may be used such as FIR filter (Finite duration Impulse Response filter). Kim, [0049]), but does not explicitly teach IIR, Porle however The IIR filter is proposed as an alternative to FIR. If FIR and IIR filter uses same number of coefficients, the frequency response of IIR filter can better approximate a desired characteristic, Porle, page 31).
Kim in view of Flack in view of Porle are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of Flack in view of Porle. This would have been desirable because Different techniques for measuring power consumption are described below (Kim, [0029]), and implementing IIR filter is desirable compared to hundreds of taps in FIR filter for some application. However IIR filters are seldom used because they have the problem of instability, slow convergence and phase distortion (Porle, page 31).

Claim 16 has limitations similar to those treated in the above rejection, and are met by the references as discussed above, and are rejected for the same reasons of obviousness as used above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG KORSAK whose telephone number is (571)270-1938.  The examiner can normally be reached on 5:00 AM- 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/OLEG KORSAK/
Primary Examiner, Art Unit 2492